             Case 2:17-cv-01860-RAJ Document 168 Filed 05/29/20 Page 1 of 2



 1                                                     HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10         TREEHOUSE AVATAR LLC,
11                                                        CASE NO. C17-1860-RAJ
                                 Plaintiff,
12                                                        ORDER STRIKING TRIAL
                  v.                                      DATE
13
14         VALVE CORPORATION,

15                               Defendant.
16
17         This matter is before the Court on Defendant Valve Corporation’s motion to
18 vacate and reset the order setting trial date and related dates. Dkt. # 164. Plaintiff
19 opposes the motion. Dkt. # 166. Having reviewed the motion and the remainder of the
20 record, the Court GRANTS the motion in part.
21         Once a district court files a pretrial scheduling order pursuant to Federal Rule of
22 Civil Procedure 16, “that rule’s standards control[ ].” Johnson v. Mammoth Recreations,
23 Inc., 975 F.2d 604, 607-608 (9th Cir. 1992). As Rule 16(b)(4) explains: “A schedule may
24 be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).
25 To show “good cause” a party must show that they could not meet the deadline imposed
26 by the scheduling order despite its diligence. Johnson, at 609. While a court may
27 consider the “existence or degree of prejudice” to the opposing party, the focus of the


     ORDER - 1
             Case 2:17-cv-01860-RAJ Document 168 Filed 05/29/20 Page 2 of 2



 1 court’s inquiry is upon the moving party’s explanation for failure to timely move for
 2 leave to amend. Id.
 3        On March 17, 2020, the United States District Court for the Western District of
     Washington issued General Order No. 02-20 to address identified and anticipated impacts
 4
     arising from a community outbreak of Coronavirus Disease 2019 (COVID-19). Citing
 5
     guidance issued by public health officials, and documented risks to public gatherings and
 6
     travel, the Order continued all in-person hearings and trials scheduled prior to June 1,
 7
     2020, pending further order of the Court. On April 9, 2020, Defendant filed a motion to
 8
     vacate the current trial date and all remaining case schedule deadlines. Defendant
 9
     proposes resetting the case schedule once the Western District of Washington courthouse
10 reopens. Dkt. # 164 at 6. On May 13, 2020, the Court issued General Order No. 08-20,
11 which extended the aforementioned closures and trial continuances through July 31,
12 2020.
13          The Court anticipates a significant backlog of both criminal and civil cases when
14 the courthouse reopens, and criminal matters will take precedence. Accordingly, the
15 Court finds good cause to STRIKE the current trial date. However, the Court will not
16 vacate the case schedule as proposed by Defendant. Instead, the parties are ordered to
17 meet and confer and propose a revised case schedule, within ten days of the date of this
     Order, extending the remaining pretrial deadlines.
18
19          Dated this 29th day of May, 2020.

20
21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge
24
25
26
27


     ORDER - 2
